 1   RICHARD M. OBERTO
     ATTORNEY AT LAW
 2   State Bar No. 247285
     516 W. Shaw Ave. Ste 200
 3   Fresno, California 93704
     Telephone: (559) 221-2557
 4
     Attorney for Defendant,
 5   Ana Cristina Quinonez
 6                            IN THE UNITED STATES DISTRICT COURT
 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 8
 9   UNITED STATES OF AMERICA,                      )   No. 1:18-cr-00278-DAD-BAM
                                                    )
10                           Plaintiff,             )
                                                    )   WAIVER OF DEFENDANT’S PERSONAL
11            v.                                    )   PRESENCE PURSUANT TO FEDERAL
                                                    )   RULES OF CRIMINAL PROCEDURE,
12   ANA CRISTINA QUINONEZ,                         )   RULE 43(b)(3); ORDER
                                                    )
13                           Defendant.             )
     _____________________________ ___             _)
14   TO THE ABOVE ENTITLED COURT AND ALL PARTIES OF RECORD:
15           The defendant ANA CRISTINA QUINONEZ (“Ms. Quinonez”) has been advised
16   of her right to be personally present at all stages of the court proceedings in the above
17   entitled action against her. Ms. Quinonez hereby waives her right to be present for
18   proceedings that involve only a conference or a hearing on a question of law pursuant to
19   Federal Rules of Criminal Procedure, Rule 43, subdivision (b)(3).
20           Pursuant to this waiver, Ms. Quinonez requests that the court allow her interests to
21   be represented by the presence of her attorney, Richard M. Oberto, and she agrees that her
22   interests shall be represented the same as if she were personally present. Ms. Quinonez
23   agrees that notice to her attorney that her personal presence is required for a proceeding at
24   a specific time and place will be deemed notice to Ms. Quinonez of the requirement of
25   her personal presence.
26
27
28

                                               1
 1   DATED: 8/20/2019                             /s/ Ana Cristina Quinonez __________
                                                         ANA CRISTINA QUINONEZ
 2                                                       Defendant
 3                                                       Original signature retained by
                                                         attorney Richard M. Oberto
 4
 5   DATED: 9/11/2019                            /s/ Richard M. Oberto______      _____
                                                         RICHARD M. OBERTO
 6                                                       Attorney for defendant,
                                                        Ana Cristina Quinonez
 7
                                                        Original signature retained by
 8                                                      attorney Richard M. Oberto

 9                                           ORDER
10          IT IS HEREBY ORDERED that the personal presence of defendant ANA
11   CRISTINA QUINONEZ is not required for proceedings that involve only a conference or
12   a hearing on a question of law pursuant to Federal Rules of Criminal Procedure, Rule 43,
13   subdivision (b)(3).
14
15   IT IS SO ORDERED.
16
     Dated: September 13, 2019                            /s/ Barbara   A. McAuliffe
17                                               UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                             2
